Case 2:18-cv-00729-JAK-MRW Document 248 Filed 10/09/18 Page 1 of 5 Page ID #:6483



    1   Andrew Hudson (DC Bar No. 996294)
        (202) 326-2213 / ahudson@ftc.gov
    2
        Laura Basford (DC Bar No. 993645)
    3   (202) 326-2343 / lbasford@ftc.gov
        Jody Goodman (DC Bar No. 404879)
    4
        (202) 326-3096 / jgoodman1@ftc.gov
    5   600 Pennsylvania Ave., NW, CC-8528
        Washington, DC 20580
    6
    7   Local Counsel
        Kenneth Abbe (CA Bar No. 172416)
    8
        (310) 824-4313 / kabbe@ftc.gov
    9   10990 Wilshire Boulevard, Suite 400
        Los Angeles, California 90024
   10
   11
        Attorneys for Plaintiff
   12
        Federal Trade Commission
   13
   14                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15
   16   Federal Trade Commission,                   No. 2:18-CV-0729 JAK (MRWx)

   17                Plaintiff,                     JOINT APPLICATION FOR
                                                    PARTIAL STAY OF PROCEEDINGS
   18         vs.
                                                    AS TO DEFENDANT MICHAEL
   19   Digital Altitude LLC, et al.,               FORCE

   20                Defendants.

   21
   22         Plaintiff Federal Trade Commission and Defendant Michael Force hereby
   23   request that the Court stay this case as to Defendant Michael Force until January
   24   1, 2019. In support of this Application, Plaintiff states the following:
   25         1.     Plaintiff and Defendant Michael Force have reached agreement on a
   26   proposed final settlement, which Defendant Michael Force has signed.
   27
   28


                                            1
Case 2:18-cv-00729-JAK-MRW Document 248 Filed 10/09/18 Page 2 of 5 Page ID #:6484



    1          2.    Plaintiff will submit the proposed final settlement to the FTC
    2   Commissioners for review. Counsel are informed and believe that it will likely take
    3   between eight and twelve weeks to secure this approval.
    4          3.    Without a stay of the proceedings, Plaintiff and Defendant Michael
    5   Force will continue to incur the costs of litigation, including preparing and
    6   responding to discovery and summary judgment briefing. These costs will be
    7   unnecessary should the parties’ proposed final settlement agreement be approved
    8   and entered by this Court.
    9          4.    For this reason, granting the requested stay will also serve the interests
   10   of judicial economy. Approval and entry of the proposed final settlement will
   11   narrow the issues requiring presentation and resolution at both summary judgment
   12   and trial.
   13          5.    For these reasons, Plaintiff requests that the Court stay all proceedings
   14   in this case, as to Defendant Michael Force only, until January 1, including
   15   suspending all deadlines.
   16          6.    If the FTC Commissioners approve the proposed final settlement,
   17   counsel will file the stipulated final order for the Court’s approval. If the FTC
   18   Commissioners do not approve the proposed final settlement, and the parties are
   19   unable to agree on revisions sufficient to secure such approval, counsel will
   20   proceed against Defendant Michael Force and will move the Court for an amended
   21   scheduling order setting appropriate deadlines regarding Defendant Michael Force.
   22          7.    The stay sought by this Application will not apply to any other
   23   Defendant in the case. Plaintiff will continue to explore settlement options with the
   24   other Defendants, as appropriate. If Plaintiff reaches provisional settlements with
   25   any other Defendants, Plaintiff will file subsequent motions to stay as to those
   26   Defendants as well.
   27          8.    Though no other Defendants are party to this Application, a stay will
   28   not impose any undue hardship as all deadlines will remain the same as to them.


                                           2
Case 2:18-cv-00729-JAK-MRW Document 248 Filed 10/09/18 Page 3 of 5 Page ID #:6485



    1
    2                                          Respectfully submitted,
    3
                                               ALDEN F. ABBOTT
    4                                          General Counsel
    5   Dated: October 9, 2018
                                               /s/ Andrew Hudson
    6                                          Andrew Hudson
    7                                          Laura Basford
                                               Jody Goodman
    8                                          Federal Trade Commission
    9                                          600 Pennsylvania Ave., NW
                                               Mailstop CC-8528
   10                                          Washington, DC 20580
   11                                          (202) 326-2213 / ahudson@ftc.gov
                                               (202) 326-2343 / lbasford@ftc.gov
   12                                          (202) 326-3096 / jgoodman1@ftc.gov
   13
                                               Kenneth Abbe (CA Bar No. 172416)
   14                                          Federal Trade Commission
   15                                          10990 Wilshire Boulevard, Suite 400
                                               Los Angeles, California 90024
   16                                          (310) 824-4313 / kabbe@ftc.gov
   17
                                               Attorneys for Plaintiff
   18                                          FEDERAL TRADE COMMISSION
   19
   20
   21
   22   Dated: October ____, 2018

   23                                          Michael Force
   24
   25
   26
   27
   28


                                       3
Case 2:18-cv-00729-JAK-MRW Document 248 Filed 10/09/18 Page 4 of 5 Page ID #:6486



    1
    2                                          Respectfully submitted,
    3
                                               ALDEN F. ABBOTT
    4                                          General Counsel
    5   Dated: October ____, 2018
    6                                          Andrew Hudson
    7                                          Laura Basford
                                               Jody Goodman
    8                                          Federal Trade Commission
    9                                          600 Pennsylvania Ave., NW
                                               Mailstop CC-8528
   10                                          Washington, DC 20580
   11                                          (202) 326-2213 / ahudson@ftc.gov
                                               (202) 326-2343 / lbasford@ftc.gov
   12                                          (202) 326-3096 / jgoodman1@ftc.gov
   13
                                               Kenneth Abbe (CA Bar No. 172416)
   14                                          Federal Trade Commission
   15                                          10990 Wilshire Boulevard, Suite 400
                                               Los Angeles, California 90024
   16                                          (310) 824-4313 / kabbe@ftc.gov
   17
                                               Attorneys for Plaintiff
   18                                          FEDERAL TRADE COMMISSION
   19
   20
   21
   22   Dated: October ____,
                        9    2018

   23                                          Michael Force
   24
   25
   26
   27
   28


                                       3
Case 2:18-cv-00729-JAK-MRW Document 248 Filed 10/09/18 Page 5 of 5 Page ID #:6487



    1                           CERTIFICATE OF SERVICE
    2         I hereby certify that on October 9, 2018, I electronically filed the foregoing
    3   Joint Application for Partial Stay of Proceedings as to Defendant Michael Force
    4   with the Clerk of the Court using CM/ECF, and caused a copy of the same to be
    5   served on all non-defaulted parties in the manner specified below:
    6
        Via CM/ECF:
    7
    8      Benjamin King                           Reza Sina
    9      Loeb & Loeb LLP                         Sina Law Group
           101100 Santa Monica Blvd.               3727 W. Magnolia Blvd, #277
   10      Suite 2200                              Burbank, CA 91505
   11      Los Angeles, CA 90067                   Phone: 310-957-2057
           Phone: 310-282-2000                     reza@sinalawgroup.com
   12      bking@loeb.com
   13                                              Attorney for Defendant Alan
           Attorney for Thomas Seaman,             Moore
   14      Court-Appointed Receiver
   15
                                                   Steven L. Rodriguez
   16
           Michael Force, Pro Se                   Rodriguez Law, APC
   17      coach.michaelforce@gmail.com            26565 W. Agoura Rd., Ste. 200
   18                                              Calabasas, CA 91302
                                                   Ph: 818-925-0054
   19      Mary Dee, Pro Se                        steve@rodriguezlawapc.com
   20      mdeelegal@gmail.com
                                                   Attorney for Defendant Thermography
   21                                              for Life, LLC, also d/b/a Living
   22                                              Exceptionally, Inc.
   23
   24
   25                                              /s/ Andrew Hudson
   26                                              Andrew Hudson
   27
   28


                                           4
